Terminal Disclaimer
The terminal disclaimer filed on 1/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 14/408099 and 16/063602 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the filing of this TD, the double patenting rejection over US Application 14/408099 is overcome.
Response to Arguments
	All of Applicant’s arguments filed 1/5/2021 have been fully considered.
In summary Applicant remarks that it is well known in the art, that various ingredients function in vastly different ways in different compositions depending upon the other ingredients present and the relative amounts.  Persons skilled in the art would not have been led by or motivated to look beyond the disclosure of the encyclopedic listing of shine control agents in Vatter for an additional shine control agent to add to the compositions therein. This especially so since the shine control agents are merely one type of optional additives suggested in Vatter and Vatter does not suggest any need to improve upon the results obtained in the compositions with the suggested shine control agents.
This is not persuasive. While shine control agents are an optional ingredient in Vatter they are obvious for use as they are specifically contemplated by the art and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  Regarding the addition of an additional shine control agent it is well established that functionally equivalent compounds (i.e. shine control agents) each taught by the prior art to be used for the same purpose can be combine to create a third composition for the same purpose.  Furthermore, Vatter teaches that combinations of shine control agents can be used and Dow Corning teaches VM-2270 to be suitable for use in personal care composition and has superior oil and sebum absorption.

This is not persuasive as Applicant has misunderstood the Examiner.  The Examiner does not state that the sebum absorber of Vatter is critical in the composition of Vatter, the Examiner makes the statement that the data presented in the instant specification seems to show that the sebum absorber claimed is critical in the instant invention to obtaining the improved results. However, Vatter teaches this component critical to the instant invention and Applicant has not demonstrated that a composition comprising the claimed silicone elastomer, sebum absorber and silica aerogel would have superior properties over the composition of Vatter comprising the silicone elastomer and sebum absorber as claimed.
Applicant remarks that the data in the specification, specifically the tables on pages 34-35 demonstrates unexpectedly superior results.
This is not persuasive for the same reasons of record presented in the office action mailed 11/5/2020 pages 2-3.
Applicant remarks “In addressing the evidence presented by Applicant, the Examiner stated that Applicants have not demonstrated that a composition comprising the three main components (as claimed) would have superior properties over a composition comprising the silicone elastomer and sebum-absorber (apparent critical component) as taught by Vatter. However, such comparison is not deemed necessary since as shown above, both the silicone elastomer and silica alone had mattness performance ratings of "0" and the combination of the silicone elastomer and aerogel had a mattness performance ratings of only +. Accordingly, from the results already shown, a combination of the silicone elastomer and silica would be expected to have a mattness performance rating of "0".” Applicant also remarks, in summary, that the examiner has not provided any rationale explanation as to why untested 
This is not persuasive as Applicants have tested a limited number of concentration ranges and there is insufficient evidence to ascertain a trend in the data that shows that all claimed embodiments would have the same effect.  Applicants tested silica in an amounts if 0.5% and deemed it to have 0 mattness, however, Vatter teaches that silica powders are shine control agents which are preferably used in amounts of 1-25% (a range which fully falls within the claimed ranges) and there is no data comparing these amounts, wherein a mattness effect would have been expected, against the instant invention.
Regarding the ODP rejections, in view of the approval of the filed TD, the ODP rejection over US Application 14/408099 is withdrawn. However, no TD was filed over 14/409059 as such the ODP rejection over this application is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613